     Case: 1:14-cv-09313 Document #: 127 Filed: 02/08/19 Page 1 of 2 PageID #:612




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Byron K. Moore,                            )
(2012-1202107)                             )      Case No. 2014 C 9313
                      Plaintiff,           )
v.                                         )      Judge Ronald A. Guzman
                                           )
Chicago Police Department S.W.A.T.,        )
Gregory Insley, P.O. Cuomo and             )
P.O. Manzo,                                )
                                           )
                      Defendants.          )

                            STATUS REPORT ON DISCOVERY

        Per the Court’s February 6, 2019 Order, Defendants were instructed to file a report by

February 8, 2019, “indicating all discovery has been delivered.” (ECF #124). On February 6,

2019, Defendants tendered all discovery to Plaintiff by hand delivery, and Plaintiff

acknowledged receipt. Pursuant to their obligations under Rule 26(e), Defendants will

supplement their disclosures if more responsive documents become available.


Dated: February 8, 2019                    Respectfully submitted,

                                           /s/ David T. Hartmann
                                           Assistant Corporation Counsel

Jennifer Bagby, Chief Assistant Corporation Counsel
David T. Hartmann, Assistant Corporation Counsel
Emily Dory, Assistant Corporation Counsel
City of Chicago, Department of Law
Federal Civil Rights Litigation Division
30 N. LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-0747
Atty No: 6309201
david.hartmann@cityofchicago.org
    Case: 1:14-cv-09313 Document #: 127 Filed: 02/08/19 Page 2 of 2 PageID #:613




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I provided service of the foregoing Status

Report on Discovery to all attorneys of record via the Court’s electronic filing system.




                                                      /s/ David T. Hartmann
                                                     Assistant Corporation Counsel




                                                 2
